 1 JOSEPH E. THOMAS (State Bar No. 101443)
   jthomas@twtlaw.com
 2 WILLIAM J. KOLEGRAFF (State Bar No. 183861)
 3 wkolegraff@twtlaw.com
   WILLIAM S. SANDERSON (State Bar No. 189553)
 4 wsanderson@twtlaw.com
   THOMAS WHITELAW & KOLEGRAFF LLP
 5 18101 Von Karman Avenue, Suite 230
   Irvine, California 92612-7132
 6 Telephone: (949) 679-6400
 7 Facsimile: (949) 679-6405
   ARTHUR H. BARENS (State Bar No. 43215)
 8 barens@barenslaw.com
 9 LAW OFFICES OF ARTHUR H. BARENS
   10209 Santa Monica Boulevard
10 Los Angeles, California 90067
   Telephone: (310) 557-0444
11
   Attorneys for Plaintiff WAMAR
12 INTERNATIONAL, LLC
13
                         UNITED STATES DISTRICT COURT
14
         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
15
16
   WAMAR INTERNATIONAL, LLC, a                 Case No. 8:18-CV-2217-DOC (KESx)
17 California limited liability company,
                                               JOINT STIPULATION AND
18              Plaintiff,                     ORDER OF DISMISSAL WITH
                                               PREJUDICE [41]
19        vs.
20 THALES AVIONICS, INC., a Delaware
   corporation; THALES, S.A., a public         Complaint Filed: Nov. 8, 2018
21 joint stock company organized under the     Trial Date:      None Set
   laws of France; JEAN-MARC BUDIN,
22 an individual; and DOES 1 through 20,
   inclusive
23
                 Defendants.
24
25
26
27
28

                        JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Wamar
2 International, LLC and Defendants Thales Avionics, Inc., Thales, S.A., and Jean-
3 Marc Budin hereby stipulate to the dismissal of the above-captioned matter with
4 prejudice and without costs or attorneys’ fees.
5
6 DATED: May 15, 2019                  THOMAS WHITELAW & KOLEGRAFF LLP
7
8
                                       By:         /s/ Joseph E. Thomas
9
                                             JOSEPH E. THOMAS
10                                           Attorneys for Plaintiff
11                                           Wamar International, LLC
12
13
14
15
     DATED: May 15, 2019               DENTONS US LLP
16
17
18
                                       By:         /s/ Ronald D. Kent
19                                           Ronald D. Kent
20                                           Attorneys for Defendants
                                             Thales Avionics, Inc., Thales S.A., and
21                                           Jean-Marc Budin
22
23
           SO ORDERED.
24   Dated: May 16, 2019                     __________________________________
                                             DAVID O. CARTER
25
                                             U.S. District Judge
26
27
28

                        JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
